DETAILED ACTION
Application 17/033691, “NON-AQUEOUS ELECTROLYTE SOLUTION AND LITHIUM METAL SECONDARY BATTERY AND LITHIUM ION SECONDARY BATTERY INCLUDING THE SAME”, is the national stage entry of a PCT application filed on 9/26/20 and claims priority from a foreign application filed on 11/11/19. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 7/29/22.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chesneau (US 2018/0175450).  
Regarding claim 1-4, Chesneau teaches a non-aqueous electrolyte solution (paragraph [0003]; Table 1), comprising: at least one fluorine-containing cyclic carbonate (e.g. “FEC” at Table 1, relevant to claim 2); and at least one fluorine-containing ether (e.g. FPEE [1H,1H,5H-perfluoropentyl-1,1,2,2-tetrafluoroethylether] at Table 1 or FEPrE [1,1,2,2-tetrafluoroethyl 2,2,3,3-tetrafluoropropyl ether] at Table 1, relevant to claim 3), wherein the volume ratio of the at least one fluorine-containing cyclic carbonate to the at least one fluorine-containing ether is 1:9 to 9:1 (see Table 1 which includes 1:1 ratio of the fluorine-containing cyclic carbonate to the fluorine-containing ether, relevant to claim 4).

Regarding claim 6, Chesneau remains as applied to claim 1.  Chesneau further teaches wherein the non-aqueous electrolyte solution comprises one fluorine-containing cyclic carbonate and one fluorine-containing ether (see Table 1).

Regarding claim 7, Chesneau remains as applied to claim 1.  Chesneau further teaches comprising lithium salt (“LiPF6”, paragraph [0141]).

Regarding claim 8, Chesneau remains as applied to claim 1.  Chesneau further teaches wherein the electrolyte may be utilized as a subcomponent of a lithium metal battery further comprising a metal material negative electrode and a positive electrode (“lithium metal” paragraphs [0094-0096], paragraph [0130]).

Regarding claim 9, Chesneau remains as applied to claim 1.  Chesneau further teaches wherein the electrolyte may be utilized as a subcomponent of a lithium ion battery further comprising a non-metal material negative electrode and a positive electrode (“lithium ion battery” paragraphs [0094-0096]; “graphite anode”, paragraph [0129]).

Regarding claim 10, Chesneau remains as applied to claim 1.  Chesneau further teaches a non-aqueous electrolyte solution (paragraph [0003]; Table 1), comprising: at least one fluorine-containing cyclic carbonate e.g. “FEC” at Table 1); at least one fluorine-containing ether ether (e.g. FPEE or FEPrE at Table 1); and at least one non-fluorinated carbonate (e.g. DEC at Table 1), wherein the volume ratio of the at least one fluorine-containing cyclic carbonate to the at least one fluorine-containing ether to the at least one non-fluorinated carbonate is 3:(6~3):(1~4) (Example 3 uses a 3:3:3 ratio).

Regarding claim 11, Chesneau remains as applied to claim 10.  Chesneau further teaches wherein the at least one non-fluorinated carbonate comprises ethyl methyl carbonate (EMC), diethyl carbonate (DEC), dimethyl carbonate (DMC) or a combination thereof (DEC at Table 1).

Regarding claim 13, Chesneau remains as applied to claim 10.  Chesneau further teaches wherein the electrolyte may be utilized as a subcomponent of a lithium metal secondary battery (“secondary lithium battery… lithium metal” paragraphs [0094]) further comprising a metal material negative electrode (paragraph [0094, 0130]), a negative electrode current collector (paragraph [0134]), and a positive electrode (“cathode”, paragraphs [0095-0096], paragraph [0130]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being obvious over Chesneau (US 2018/0175450).  
Regarding claim 5, Chesneau remains as applied to claim 1.  Chesneau does not expressly teach that the volume ratio of the at least one fluorine-containing cyclic carbonate to the at least one fluorine-containing ether is 3:7 [i.e. 30% fluorine-containing cyclic carbonate based on the combination of the two].
However, Chesneau does teach a 12:25 ratio [i.e. 32.4 % fluorine-containing cyclic carbonate based on the combination of the two].  
As described in MPEP 2144.04 IIA, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”  Moreover, as described in MPEP 2144.05, “a prima facie case of obviousness [may] exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”, particularly when there is no showing of unexpected results or criticality to distinguished the claimed range from that of the prior art.  In this case, the prior art ratio of 12:25 is close to the claimed range (in fact the prior art range is closer to the claimed range than applicant’s comparable examples disclosed at applicant’s published paragraphs [0069-0071]) and no showing of critical difference between the claimed range and the prior art range is of record.  Accordingly, claim 5 is found to be obvious over Chesneau, notwithstanding the noted difference in the ratio values.  

Regarding claim 12, Chesneau remains as applied to claim 10.  Chesneau does not expressly teach a volume ratio of the at least one fluorine-containing cyclic carbonate to the at least one fluorine-containing ether to the at least one non-fluorinated carbonate is 3:5:2 as preferred.
However, Chesneau does teach that the ratio of the fluorine-containing cyclic carbonate [e.g. the cyclic organic carbonate FEC] to the non-fluorinated carbonate [e.g. the acyclic organic carbonate DEC] may be 3:1 to 1:1 (paragraph [0030]), thereby suggesting an FEC:DEC ratio of 3:2 as obvious for lying within the narrow prior art range.  
Chesneau further teaches that the ratio of the fluorine-containing ether [e.g. FPEE or FEPrE] to the aprotic solvents [e.g. FEC and DEC together] may be 1:4 to 1:1 (paragraph [0060]), thereby suggesting an FPEE:total carbonate ratio of 5:5 [noting that 5=3+2] as obvious for lying within the narrow prior art range.  
Combining these teachings suggests a 5:3:2 ratio of FPEE and/or FEPrE:FEC:DEC as obvious for lying within the narrow ranges suggested by the prior art.  


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Takami (US 2020/0303765) -drawn to mixed solvent including a fluorinated carbonate and a fluorinated ether (abstract, paragraph [0185]);
Ji (US 2020/0388882) -silicon based energy storage device [battery] comprising mixed solvent electrolyte (e.g. paragraphs [0011, 0056]);
Hwang (US 2021/0057715) -by applicant, generally teaches similar solvent but claims different embodiments than the instant invention;
Che (US 2021/0399341) -teaches a fluoroether readable on claimed fluorine containing ether as a flame retardant additive for an electrolyte solution.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723